In a proceeding under article 78 of the Civil Practice Law and Rules, the petitioner appeals from a judgment of the Supreme Court, Nassau County, entered February 27, 1964, which denied his application and dismissed his petition to restrain the respondents from holding a special meeting of the voters of the school district on March 10, 1964 to vote upon a resolution for the expansion of the Wheatley School, and to vacate the respondents’ resolution authorizing and directing such special meeting. Judgment affirmed, without costs. We hold that the Supreme Court has concurrent jurisdiction *797with the Commissioner of Education to hear and determine an application of this nature. We also hold that this is a matter for the school board to decide and that, under the circumstances here, the court may not substitute its judgment for the judgment of the school board. Petitioner’s renewed application for a stay, pending appeal, is dismissed. Application of the several parents associations to file a brief as amici curia granted. Ughetta, Acting P. J., Kleinfeld, Christ, Hill and Rabin, JJ., concur.